DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 03/24/2021 has been entered.
Claims 1–21 are pending. 
The rejections of claims 3-6 and 15-17 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.
	
	
Claim Rejections - 35 USC § 103
Claims 1, 2, 7-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0215899 A1) in view of Palle et al. (US 2016/0278072 A1).
Regarding claim 1, 13, 
Kumar discloses a system for communication comprising: data storage configured to store a data object, the data object comprising output data of an application and metadata, wherein metadata indicates a data object priority and one or more acceptable communication link types associated with the application, and wherein the data object priority is based on an application priority of the application (Fig. 4, 406; Para. [0049], “Examples of data domain transmission characteristics may include security level, data size, data type, criticality and priority of data in the data domain … these data domain transmission characteristics may be used during operation 410 to allocate data domains to different communication channels”. A data storage for storing data domain transmission characteristics is not shown but is inherently required. Para. [0051], “minimum requirement for the channel security” corresponds to an acceptable communication link type); one or 
Kumar does not disclose retrieving the communication link status from a memory; the one or more processor configured to retrieve the data object from the data storage based on the data object priority.
Palle teaches retrieving communication link status from a memory (Fig. 5A, 524); and retrieving data object based on data object priority (Para. [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kumar in view of the teaching by Palle to include the features of retrieving the communication link status from a memory and the one or more processor configured to retrieve the data object from the data storage based on the data object priority, in order to improve transmission of critical data by prioritizing transmission of higher priority data over lower priority data. 
Regarding claims 2, 14:

	Regarding claim 7:
Kumar further discloses wherein the one or more processors are configured to, in response to determining that a size of the data object fails to satisfy a particular available bandwidth of communication links of the set, determine that multiple communication links are to be used to transmit portions of the output data (Para. [0046], “Furthermore, operation 404 may be repeated as indicated by decision block 405 if insufficient number of communication channels is identified ... For example, the initially identified communication channels may not have an adequate security level, speed, and/or other characteristics.  In this case additional communication channels may be searched for when operation 404 is repeated.”).
Regarding claim 8:
Kumar further discloses wherein the one or more processors are configured to, in response to determining that multiple communication links are to be used to transmit portions of the output data: generate first sub-data objects from a first portion of the output data of the data object; and generate 
Regarding claim 9:
Kumar does not disclose wherein a first size of each of the first sub-data objects is based on a first available bandwidth of the first communication link, and wherein a second size of each of the second sub-data objects is based on a second available bandwidth of the second communication link.
Palle teaches a first size of each of the first sub-data objects is based on a first available bandwidth of the first communication link, and wherein a second size of each of the second sub-data objects is based on a second  bandwidth of the second available communication link (Para. [0102]-[0103], “mapping paths 522 may be depend on the available capacity of each of carrier channels 402-408 in addition to the size of data blocks 501-510.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kumar in view of the teaching by Palle to include the features of a first size of each of the first sub-data objects is based on a first bandwidth of the first available communication link, and wherein a second size of each of the second sub-data objects is based on a second available bandwidth of the second communication link, in order to improve transmission of critical data by prioritizing transmission of higher priority data over lower priority data. 
Regarding claim 10:
Kumar further discloses wherein one or more sub-data objects corresponding to a remaining portion of the data object are concurrently transmitted via one or more additional available 
Regarding claim 11:
Kumar further discloses a communication link status monitor configured to update the communication link status (Fig. 4, 404; Para. [0046]).
Regarding claim 12:
Kumar does not disclose wherein the one or more processors are configured to: determine, based on notifications received via the plurality of available communication links, whether the sub-data objects have been transmitted successfully; and in response to determining that the sub-data objects have been transmitted successfully, designate the data object for deletion from the data storage.
However, the examiner submits that the technique of using notification messages to indicate whether a data transmission has been successfully received and deleting the data after the data has been successfully received is well known in the art; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kumar include the features that the one or more processors are configured to: determine, based on notifications received via the plurality of available communication links, whether the sub-data objects have been transmitted successfully; and in response to determining that the sub-data objects have been transmitted successfully, designate the data object for deletion from the data storage, in order to optimize utilization of storage resource.
Regarding claims 18-20:
Kumar discloses a computer-readable storage device storing instructions that, when executed by a processor (Para. [0014]), cause the processor to perform operations (similar features to those of . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0215899 A1) in view of Palle et al. (US 2016/0278072 A1), and further in view of Li (US 2016/0174240 A1).
Regarding claim 21:
Kumar in view of Palle does not disclose the operations further comprise selecting the set based at least in part on determining that a count of communication links of the set satisfies a threshold communication link count associated with the application, and wherein the threshold communication link count is based on a security setting associated with the application.
Li teaches selecting a plurality of communication links based at least in part on determining that a count of communication links satisfies a threshold communication link count associated with an application, and wherein the threshold communication link count is based on a security setting associated with the application (Para. [0087]-[0093], “quality of channel allowed to be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kumar in view of the teaching by Li to include the features the operations further comprise selecting the set based at least in part on determining that a count of communication links of the set satisfies a threshold communication link count associated with the application, and wherein the threshold communication link count is based on a security setting associated with the application, in order to improve transmission of critical data by prioritizing transmission of higher priority data over lower priority data. 

Allowable Subject Matter
s 3-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 2, 7-14, and 18-21 have been considered but are moot in view of the rejections of these claims presented in the current Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465